Exhibit 10.2

  

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement (this “Agreement”) is made as of July 31, 2018 (the
“Effective Date”), by and between Eddie Galvan, BCI Advisors, its affiliates,
and assignees. (“BCI”) and MyDx, Inc. (“MyDx”). BCI and MyDx are hereinafter
referred to jointly as the “Parties” and make this Agreement in reference to the
following:

 

WHEREAS, MYDX executed an Advisory Services Agreement dated December 1, 2016
with BCI (the “Advisory” Agreement);

 

WHEREAS, MyDx has been unable to perform on all of its obligations pursuant to
the terms of this Advisory Agreement and is in default of certain of its
obligations thereunder and owes certain fees to BCI (the “Outstanding Fees”);

 

WHEREAS, the Parties have determined that it is in the best interest to enter
into this Agreement (on the terms and conditions set forth herein) in order to
further reflect their agreement and confirm the extension of the original
Warrants that were issued to BCI and subsequent issuances, and to terminate the
Advisory Agreement and release each other from all rights, obligations and
claims thereunder.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as
follows:

 

1. Termination; Settlement. a. BCI and MyDx hereby acknowledge and agree that as
of the Effective Date, (i) the Advisory Agreement is hereby terminated in its
entirety and shall be of no further force or effect, (ii) neither BCI nor MyDx
shall have any further rights or obligations under the Advisory Agreement or any
of the provisions thereof.

 

b. The Parties agree that in full and final satisfaction of any and all claims,
disputes or issues that exist between them, MyDx shall, promptly, but in no
event after 30 days from the Effective Date, issue, confirm and deliver to BCI:
(i) an aggregate of $38,272 shares in certificate form of MyDx Series B
Preferred Stock (the “Series B Preferred Shares”) issuable to BCI Venture
Partners, LLC Investments Series V, representing the settlement of $650,000 of
the entire cash Fee Outstanding and due to BCI pursuant to the December 1, 2016
Advisory Agreement; and (ii) confirm the assignment of the A-1 and A-2 Warrants
issued to BCI in January and March of 2017 attached hereto pursuant to the
Advisory Agreement to BCI Venture Partners, LLC Investment Series A-1 and
Investment Series A-2, and the reissuance of the A-2 Warrant that will include
an extension of the term for an additional three (3) year period from the
Expiration Date; and; (iii) the A-3 issuable to BCI Venture Partners, LLC
Investment Series A-3 pursuant to the Advisory Agreement, which warrants shall
be exercisable for a period of three (3) years from the Effective Date and A-4
warrants shall no longer be due (iv) Except as otherwise provided herein,
neither BCI nor MYDX shall be entitled to any additional services, cash, or
other payment from each other of any kind.

  

 

 

 

2.  Compromise. The Parties agree and acknowledge that this Agreement is the
result of a compromise and shall not be construed as an admission by any of the
Parties of any liability, wrongdoing, or responsibility on their part or on the
part of their predecessors, successors, assigns, agents, parents, subsidiaries,
affiliates, officers, directors, advisors, sub-contractors, employees or
assignees. Indeed, the Parties expressly deny any such liability, wrongdoing or
responsibility.

 

3.  Payment in Full. The provisions agreed to the parties as set forth in
Section 1 shall be in full and final satisfaction of any amounts claimed or owed
by either of the parties.

 

4.  Releases. Release by MYDX. Except as to those obligations created by this
Agreement, MYDX does hereby fully and forever release, acquit and discharge BCI
along with BCI’s, attorneys, officers, principals, directors, shareholders,
joint and co-venturers, employees, subcontractors, advisors, insurers, agents,
administrators, executors, heirs, consultants, BCI primary point of contact also
referred to as the PPC, assigns and representatives of every nature, from any
and all accounts, allegations, claims, costs, debts, demands, expenses,
injuries, liabilities, liens, losses or damages, obligations, rights, actions at
law in equity or otherwise, and causes of action whatsoever including any third
Party right to indemnity or contribution in reference to any claim related
(whether directly or indirectly) to the action, known or unknown, suspected or
unsuspected, and those that exist as well as those that may come into existence
in the future against BCI. This release shall be construed as broadly as
possible in favor of BCI. As to such matters being released, MYDX expressly
waives and relinquishes any right or benefit, which he has or may have under the
provisions of Section 1542 of the Civil Code of the State of California or under
any similar statute or principle of common law, which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” MYDX and BCI, and each of them, hereby expressly, understand and
acknowledge the significance and consequences of the foregoing specific waiver
of said Section 1542. The Parties, and each of them, intentionally waive the
provisions of Section 1542 upon the advice of his; her or its legal counsel, and
each Party accepts full responsibility for any injury, damage or loss which may
hereafter arise in respect of such releases, although unknown or unanticipated
at the time of execution of this Agreement.

  

 1 

 

 

5.  Release by BCI. Except as to those obligations created by this Agreement,
BCI does hereby fully and forever release, acquit and discharge MYDX along with
MYDX’s, attorneys, officers, principals, directors, shareholders, joint and
co-venturers, employees, subcontractors, advisors, insurers, agents,
administrators, executors, heirs, assigns and representatives of every nature,
from any and all accounts, allegations, claims, costs, debts, demands, expenses,
injuries, liabilities, liens, losses or damages, obligations, rights, actions at
law in equity or otherwise, and causes of action whatsoever including any third
party right to indemnity or contribution in reference to any claim related
(whether directly or indirectly) to the Action, known or unknown, suspected or
unsuspected, and those that exist as well as those that may come into existence
in the future against MYDX. This release shall be construed as broadly as
possible in favor of MYDX. As to such matters being released, BCI expressly
waive and relinquish any right or benefit, which they have or may have under the
provisions of Section 1542 of the Civil Code of the State of California or under
any similar statute or principle of common law, which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST 1N HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” BCI and MYDX, and each of them, hereby expressly, understand and
acknowledge the significance and consequences of the foregoing specific waiver
of said Section 1542. The Parties, and each of them, intentionally waive the
provisions of Section 1542 upon the advice of his, her or its legal counsel, and
each Party accepts full responsibility for any injury, damage or loss which may
hereafter arise in respect of such releases, although unknown or unanticipated
at the time of execution of this Agreement.

 

6.    Reserve Shares of MyDx.

In connection with this Agreement, MyDx shall execute and deliver to BCI an
Irrevocable Transfer Agent instruction letter pursuant to which it directs its
transfer agent to reserve the number of shares required under each of the
Warrants and Series B Preferred Stock issuable pursuant to Section 1 of this
Agreement.

 

7.    Non-Disparagement.

Each Party agrees not to disparage the other, or otherwise take any action which
could reasonably be expected to adversely affect the other Party’s personal or
professional reputation.

 

8.    Covenant Not to Sue. (a) Each of the Parties hereby absolutely,
unconditionally and irrevocably covenant and agree with and in favor of each
other that they will not sue or bring any action or proceeding (at law, in
equity, in any regulatory, mediation or arbitration proceeding or otherwise)
against any the other on the basis of any of the matters released hereby. (b)
Each of the Parties hereby agrees that this Agreement and the covenant not to
sue set forth herein may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
that may be instituted, prosecuted or attempted in breach of the provisions of
this Agreement. Each of the Parties hereby agrees that no fact, event,
circumstance, evidence or transaction that could now be asserted or that may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of this Agreement and the covenant not to sue set forth
herein.

 

9.    Miscellaneous Terms and Conditions. a. Following execution of this
Agreement, the Parties shall as soon as practicable take the actions and prepare
any and all appropriate documents reasonably necessary to effectuate this
Agreement.

 

b. Each Party shall bear its own attorneys’ fees and costs.c. This Agreement may
be modified only by a written document signed by the Parties. No waiver of this
Agreement or of any of the promises, obligations, terms, or conditions hereof
shall be valid unless it is written and signed by the Party against whom the
waiver is to be enforced.

  

 2 

 

 

d.  This Agreement shall be binding upon and shall inure to the benefit of the
Parties thereto, their predecessors, successors, parents, subsidiaries,
affiliates, assigns, agents, directors, officers, employees, advisors,
sub-contractors and shareholders.

 

e.  If any part or any provision of this Agreement shall be finally determined
to be invalid or unenforceable under applicable law, that part shall be
ineffective to the extent of such invalidity or unenforceability only, without
in any way affecting the remaining parts of said provision or the remaining
provisions of said Agreement. Furthermore, the Parties agree that in the event
of an illegal, invalid or unenforceable provision, the Parties shall use their
best efforts to induce the reviewing court to substitute a legally enforceable
provision effectuating the intent of the Parties (as can be discerned from the
subject provision and the rest of the Agreement) as closely as possible, and,
should the court be unwilling to perform such substitution, to use their best
efforts to do so between themselves and to add such new provision to this
Agreement.

 

f.   This Agreement shall be governed by and construed in accordance with laws
of New York, without regard to its choice of law rules. The state or federal
courts situated in Manhattan shall retain exclusive jurisdiction over any and
all disputes arising out of or otherwise relating to the subject matter of this
Agreement.

 

g.  Each Party acknowledges that it has read the document thoroughly and
completely, has had the opportunity to consult legal counsel of its choosing,
understands the rights, remedies and allegations surrounding the execution of
this document, and that the document is executed voluntarily.

 

h.  Each person who executes this Agreement by or on behalf of each -5-
respective Party warrants and represents that he or she has been duly authorized
and empowered to execute and deliver this Agreement on behalf of such Party.

 

i.   The Parties cooperated in the drafting of this Agreement, and in the event
that it is determined that any provision herein is ambiguous, that provision
shall not be presumptively construed against either Party.

 

j.   In the event that either Party breaches any term of this Agreement and the
other Party is required to employ counsel to enforce its rights, the prevailing
Party shall be entitled to recover its attorneys’ fees and costs incurred
therein.

 

k.  This Agreement contains the complete agreement between the Parties with
respect to its subject matter and supersedes any and all prior agreements,
understanding, promises, warranties, and representations made by each Party to
the other concerning the subject matter.

 

1. The Parties hereby warrant and represent that they have not assigned or in
any way transferred or conveyed all or any portion of the claims covered by this
Agreement, and to their knowledge, no other person or entity has a right to any
claim that purports to be settled by this Agreement. The Parties acknowledge and
agree that this warranty and representation is an essential and material term of
this Agreement, without which they would not have entered into it. The Parties
each agree to defend and to hold each other harmless against the claims of any
other person or entity asserting a claim or right that purports to be settled by
the Agreement.

 

10. Counterparts / Facsimile Signatures. This Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the efficacy of a
signed original. This Agreement may be executed by facsimile signatures which
shall be deemed to have the same force and effect as an original signature.

  

 3 

 

 

WHEREFORE, having fully read and understood the terms of this Agreement, the
Parties sign their names below with the intention that they shall be bound by
it.

 

MYDX, INC.       By: /s/ Daniel Yazbeck   Daniel Yazbeck, CEO       Eddie
Galvan- BCI Advisors       By: /s/ Eddie Galvan   Eddie Galvan, an individual  
    BCI Advisors, LLC       Name: /s/ Eddie Galvan   Eddie Galvan, Managing
Member       Name: /s/ Eddie Galvan   BCI Advisor, LLC Investment Series 2  
Eddie Galvan, Managing Member       Name: /s/ Eddie Galvan   BCI Advisor
Investment Series 3   Eddie Galvan, Managing Member  

  

 4 

